


EXHIBIT 10.31






OMNICARE, INC.


Performance Restricted Stock Unit Award




AWARD AGREEMENT, dated as of [____________] [___], [___], (the “Grant Date”)
between Omnicare, Inc., a Delaware corporation (“Omnicare” or the “Company”),
and [____________] (the “Participant”). This Award is granted by the
Compensation Committee of the Omnicare Board of Directors (the “Committee”)
pursuant to the terms of the 2004 Stock and Incentive Plan (the “Stock Plan”).
All capitalized terms not defined in this Agreement, shall have the meanings set
forth in the Stock Plan.
Section 1. Performance Stock Unit Award. Omnicare hereby grants to the
Participant, on the terms and conditions set forth herein, a target Award of
[_________] “Performance Stock Units” (the “Target Shares”) with respect to
shares of the common stock of Omnicare (the “Shares”). The Performance Stock
Units are notional units of measurement denominated in shares of Common Stock,
which represent an unfunded, unsecured compensation obligation of Omnicare.
Section 2.    Performance Criteria.
2.1    Eligible Units. Except as set forth in Section 4 below, provided the
Participant is continuously employed by Omnicare or a Subsidiary from the date
hereof through the applicable payment dates, the Participant shall be paid a
number of Shares (the “Earned Shares”) based upon the following:
(a)    First Performance Period. A number of Shares equal to 25% of the Target
Shares will be deemed Earned Shares upon the first anniversary of the Grant Date
provided that Company has achieved an Adjusted Cash Earnings Per Share of $[___]
for the period from [____________] [___], [___] to [____________] [___], [___]
[one year] (the “First Performance Period”). One-half (1/2) of such Earned
Shares will be paid as soon as practicable following the determination of the
performance results for the First Performance Period but in all events in the
calendar year following the First Performance Period (such Shares and any Shares
paid following the Second and Third Performance Periods (as defined below) are
hereinafter referred to as the “Paid Shares”). One-half (1/2) of such Earned
Shares will be payable on the Final Payment Date (as defined below) to the
extent such Shares are not clawed back in accordance with Section 2.1(e) below
(such Shares and any Shares subject to the claw-back in Section 2.1(e) in the
Second and Third Performance Periods (as defined below) are hereinafter referred
to as the “Claw-Back Shares”). In the event that the performance criterion for
the First Performance Period is not met, the Target Shares for the First
Performance Period will be carried



--------------------------------------------------------------------------------



over to the end of the Cumulative Performance Period and may be earned in
accordance with Section 2.1(d) below (such Shares, along with any Shares that
carry-over from the Second and Third Performance Periods are hereinafter
referred to as the “Carry-Over Shares”).
(b)    Second Performance Period. A number of Shares equal to 25% of the Target
Shares will be deemed Earned Shares upon the second anniversary of the Grant
Date provided that Company has achieved an Adjusted Cash Earnings Per Share of
$[___] for the period from [____________] [___], [___] to [____________] [___],
[___] [one year] (the “Second Performance Period”). One-half (1/2) of such
Earned Shares will become Paid Shares and will be paid as soon as practicable
following the determination of performance results for the Second Performance
Period but in all events in the calendar year following the Second Performance
Period. One-half (1/2) of such Earned Shares will become Claw-Back Shares. In
the event that the performance criterion for the Second Performance Period is
not met, the Target Shares for the Second Performance Period will become
Carry-Over Shares.
(c)    Third Performance Period. A number of Shares equal to 25% of the Target
Shares will be deemed Earned Shares upon the third anniversary of the Grant Date
provided that Company has achieved an Adjusted Cash Earnings Per Share of $
[___] for the period from [____________] [___], [___] to [____________] [___],
[___] [one year] (the “Third Performance Period”). One-half (1/2) of such Earned
Shares will become Paid Shares and will be paid as soon as practicable following
the determination of the performance results for the Third Performance Period
but in all events in the calendar year following the Third Performance Period
(the “Final Payment Date”). One-half (1/2) of such Earned Shares will become
Claw-Back Shares. In the event that the performance criterion for the Third
Performance Period is not met, the Target Shares for the Third Performance
Period will become Carry-Over Shares.
(d)    Carry-Over Shares. With respect to any Carry-Over Shares, in the event
the minimum Cumulative Adjusted Cash Earnings Per Share for the period from
[____________] [___], [___] to [____________] [___], [___] [three years] (the
“Cumulative Performance Period”) as set forth on Exhibit A (the “Minimum
Cumulative Target”) is not met, all Carry-Over Shares will be forfeited. In the
event that the Minimum Cumulative Target is met, between 50% and 150% of the
Carry-Over Shares will become Earned Shares as set forth on Exhibit A. The
number of Shares that have become Paid Shares and Claw-Back Shares in accordance
with Sections 2.1(a), (b), and (c) and Earned Shares pursuant to this Section
2.1(d) are hereinafter referred to as the “Initial Earned Shares.”
(e)    Total Earned Shares. In the event the Minimum Cumulative Target is met, a
number of additional Shares shall become Earned Shares equal to (i) a number of
Shares determined by applying a percentage between 50% and 150% to the total
number of Target Shares (based upon the Cumulative Adjusted Cash



--------------------------------------------------------------------------------



Earnings Per Share achieved for the Cumulative Performance Period as set forth
on Exhibit A) (the “Cumulative Percentage Shares”) less (ii) the Initial Earned
Shares (the “Additional Earned Shares”). The sum of the Initial Earned Shares
and the Additional Earned Shares (including a subtraction from the Initial
Earned Shares if Additional Earned Shares is a negative figure) shall be
hereinafter referred to as the “Total Earned Shares.” In the event the Minimum
Cumulative Target is not met, all Claw-Back Shares from Sections 2.1(a), (b) and
(c) will be forfeited, there are no Additional Earned Shares and the Total
Earned Shares shall be any Shares that became Paid Shares pursuant to Section
2.1(a), (b) and (c). The Total Earned Shares shall be subject to upward or
downward adjustment in the sole discretion of the Committee of not more that 20%
(after such adjustment, the “Adjusted Earned Shares”), except that the Adjusted
Earned Shares cannot be less than the sum of any Shares that became Paid Shares
pursuant to Sections 2.1(a), (b) and (c). In making such adjustment, the
Committee may consider total shareholder return, cash flow, customer retention,
operational efficiency and any other aspects of Company and individual
performance. The Adjusted Earned Shares (minus any Paid Shares under Sections
2.1(a), (b) and (c) or any Shares paid earlier pursuant to Sections 4.1, 4.2,
4.3, 4.4 or Section 4.6) shall be paid on the Final Payment Date.
(f)    Section 162(m).    Notwithstanding anything in this Agreement to the
contrary, in the event that the Committee has designated the Award as a Section
162(m) Award (as defined in the Stock Plan), no Shares shall be paid to the
Participant under this Agreement unless (i) any performance goals established by
the Committee for purposes of Section 162(m) of the Code have been met or (ii)
Shares are payable under Section 4.1, 4.2 or 4.6 below.
Section 3.    Dividends. The amount of dividends, if any, that would have been
paid per Earned Share had such Share been held by the Participant will be
accumulated from the Grant Date through the date the Earned Share is paid to the
Participant under Section 2 hereof. The amount of dividends paid per Death
Share, Disability Share, Pro-Rata Cumulative Period Share, Pro-Rata Termination
Share or Change in Control Share will be accumulated from the Grant Date through
the date each such Share is paid to the Participant pursuant to the applicable
provision of Section 4 hereof. Such accumulated amounts will be paid in cash to
the Participant within thirty (30) days of the applicable payment date. No
amount shall be paid with respect to dividends for any Shares that are clawed
back, forfeited or otherwise not paid to the Participant or his or her estate
under this Agreement.
Section 4.    Termination of Employment and Change in Control.
4.1.    Death. If the Participant’s employment with the Company or a Subsidiary
terminates on account of death, a number of Shares equal to a pro-rata portion
of the Target Shares, based on the number of days in the Cumulative Performance
Period that have elapsed prior to the Participant’s termination on account of
death shall be deemed to be Earned Shares. Such pro-rata portion of Target
Shares (excluding any Shares that became Paid Shares under this Agreement prior
to the date of death, but



--------------------------------------------------------------------------------



including the Claw-Back Shares) shall be hereinafter referred to as the “Death
Shares.” The Death Shares will be paid to the Participant’s estate within thirty
(30) days of termination on account of death.
4.2.    Disability. If the Participant’s employment with the Company or a
Subsidiary terminates due to Disability (as defined below), a number of Shares
equal to a pro-rata portion of the Target Shares, based on the number of days in
the Cumulative Performance Period that have elapsed prior to the Participant’s
termination on account of Disability shall be deemed to be Earned Shares. Such
pro-rata portion of Target Shares (excluding any Shares that became Paid Shares
under this Agreement prior to the date of the termination, but including the
Claw-Back Shares) shall be hereinafter referred to as the “Disability Shares.”
The Disability Shares will be paid within thirty (30) days of termination on
account of Disability. For purposes of this Agreement, “Disability” shall be as
defined in Sections 409A(a)(2)(A)(ii) and 409A(a)(2)(C) of the Code.
4.3.    Retirement. If the Participant’s employment with the Company or a
Subsidiary terminates on account of retirement under the Company’s Employees
Savings and Investment Plan at or after normal retirement age with the consent
of the Committee (taking into account, among other factors, Participant’s length
of service at the time of retirement, the degree of his or her prior
contribution to the Company, any continuing benefits to the Company, and the
personal circumstances of his or her retirement) and in the event the Minimum
Cumulative Target is met, the Participant shall receive a number of Shares equal
to (i) the pro-rata portion of the Cumulative Percentage Shares based on the
number of days in the Cumulative Performance Period that have elapsed prior to
the Participant’s retirement less (ii) any Paid Shares paid with respect to any
calendar year prior to the year of retirement (the “Pro-Rata Cumulative Period
Shares”). The Pro-Rata Cumulative Period Shares shall be paid on the Final
Payment Date.
4.4.    Termination without Cause Upon Retirement Eligibility. In the event of
the Participant’s termination of employment without “Cause” (as defined below)
by the Company following his or her attainment of age 65 and at least 10 years
of service, the Participant shall receive a pro-rata portion of the Target
Shares based on the number of days in the Cumulative Performance Period that
have elapsed prior to the Participant’s termination of employment (the “Pro-Rata
Termination Shares”). The Pro-Rata Termination Shares will not include any Paid
Shares, Carry-Over Shares or Claw-Back Shares from a calendar year prior to the
year of termination. Any such Carry-Over Shares will be forfeited. Any such
Claw-Back Shares will be payable on the Final Payment Date only in the event
that the Minimum Cumulative Target is met. The Pro-Rata Termination Shares will
be paid on the Final Payment Date. For purposes of this Agreement, “Cause” shall
be as defined in the Omnicare, Inc., Senior Executive Severance Plan.
4.5.    Termination for any Other Reason. The Participant shall forfeit the
Performance Stock Units and any right to payment of Shares or related dividends
upon a termination of the Participant’s employment for any reason other than as



--------------------------------------------------------------------------------



set forth in Sections 4.1 through 4.4 other than Shares that had become Paid
Shares prior to such termination. Any Claw-Back Shares will be forfeited.
4.6.    Change in Control. Upon a “Change in Control” (as defined below), the
Participant shall be deemed to have earned a number of Shares equal to the
Target Shares. The number of Target Shares (excluding any Shares that became
Paid Shares under this Agreement prior to the date of the Change in Control)
shall be hereinafter referred to as the “Change in Control Shares.” In the event
that the Participant remains continuously employed by the Company or a
Subsidiary until the date of the Change in Control, the Change in Control Shares
shall be paid to the Participant on or within 30 days after the Change in
Control (in Shares or other consideration equal to the Fair Market Value of the
Shares on the date of the Change in Control as determined by the Committee). For
purposes of this Agreement, “Change in Control” shall be as defined in the Stock
Plan as long as such Change in Control constitutes a change in ownership of the
corporation, a change in effective control of the corporation, or a change in
the ownership of a substantial portion of the assets of the corporation for
purposes of Section 409A of the Code. Upon a Change in Control, no Shares other
than the Change in Control Shares or Shares that became Paid Shares under this
Agreement prior to the date of the Change in Control shall be payable under this
Agreement.
Section 5.    Restrictions on Transfer. Neither this Award nor any Performance
Stock Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Omnicare as a result
of forfeiture of the units as provided herein.
Section 6.    No Voting Rights. The Performance Stock Units, whether or not
vested, will not confer any voting rights upon the Participant, unless and until
the Award is paid in shares of Common Stock.
Section 7.    Award Subject to Stock Plan. This Award is subject to the terms of
the Stock Plan. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Stock Plan, the Stock
Plan will govern and prevail.
Section 8.    Changes in Capitalization. The Performance Stock Units under this
Award shall be subject to the provisions of the Stock Plan relating to
adjustments for changes in corporate capitalization.
Section 9.    Section 409A.
(a)    The provisions of this Agreement and any payments made hereunder are
intended to comply with, and should be interpreted consistent with, the
requirements of Section 409A of the Code, and any related regulations or other
effective guidance promulgated thereunder by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). However, the Committee shall
have the right in its sole discretion to adopt such amendments to the Plan, this
Award Agreement, or adopt other policies and



--------------------------------------------------------------------------------



procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for this Award Agreement to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination employment under Section 4.3
or 4.4 hereof unless such termination is also a “Separation from Service” within
the meaning of Section 409A. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Participant’s Separation from Service,
the Company determines that the Participant is a “Specified Employee,” within
the meaning of Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Participant becomes entitled
to under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Section 409A, such payment
or benefit shall be paid or provided at the date which is the earlier of (i) six
(6) months and one day after such separation from service, and (ii) the date of
the Participant’s death (the “Delay Period”).
Section 10.    No Right of Employment. Nothing in this Award Agreement shall
confer upon the Participant any right to continue as an employee of Omnicare or
a Subsidiary or to interfere in any way with the right of Omnicare or a
Subsidiary to terminate the Participant’s employment at any time or to change
the terms and conditions of such employment.
Section 11.    Governing Law. This Award Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.
Section 12.    Covenants. The Participant has read and reviewed the terms and
conditions of the Stock Plan and agrees to be bound by its terms and
conditions.  In addition, as a condition of the receipt of this Award, the
Participant reconfirms his or her promises and obligations as set forth in any
Omnicare plan or agreement with Omnicare in which the Participant participates
or is a party containing covenants in favor of Omnicare in respect of
nondisclosure, nonsolicitation and noncompetition.
Section 13.    Additional Clawback. In addition to any compensation recovery
(clawback) which may be required by this Award Agreement, law or regulation
(including but not limited to any clawback required by Section 954 of the
Dodd-Frank Act), the Participant acknowledges and agrees that any compensation
paid under this Award Agreement shall be subject to any clawback requirements as
set forth in Omnicare’s corporate governance guidelines or policies and to any
similar successor provisions as may be in effect from time to time, including by
reason of guidelines or policies adopted following the Participant’s termination
of employment.





--------------------------------------------------------------------------------





OMNICARE, INC.




By: ______________________________________
Name:








PARTICIPANT




By: ______________________________________
[NAME]



--------------------------------------------------------------------------------



EXHIBIT A




Cumulative Adjusted Cash Earnings Per Share Determination


Performance Level
Minimum
Target
Maximum
3-year Cumulative Adjusted Cash EPS
$[___]
$[___]
$[___]
% of Relevant Target Shares Earned
50%
100%
150%





For Cumulative Adjusted Cash Earnings Per Share between the above target
amounts, the % of relevant Target Shares payable shall be based upon linear
interpolation.



